     Case 20-01141-VFP Doc 22-2 Filed 05/21/20 Entered 05/21/20 17:00:22                       Desc
Proposed Order Proposed Order Granting Cross-Motion for Relief from Automatic St               Page 1 of 2




    Philip W. Allogramento III, Esq.
    Robert K. Scheinbaum, Esq.
    CONNELL FOLEY LLP
    56 Livingston Avenue
    Roseland, New Jersey 07068
    Tel: 973-535-0500
    Fax: 973-535-9217
    Attorneys for Creditor, Starr Indemnity & Liability Company

                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY


     In Re                                             Chapter 11

     MARINE ENVIRONMENTAL                              Case No. 19-18994 (VFP)
     REMEDIATION GROUP, LLC, and MER
     GROUP PUERTO RICO LLC,                            Jointly Administered

                 Debtors,                              Adv. Pro. No. 20-01141 (VFP)


                                                       ORDER GRANTING RELIEF FROM
     MARINE ENVIRONMENTAL                              THE AUTOMATIC STAY TO
     REMEDIATION GROUP, LLC, and MER                   ALLOW PARTIES TO CONTINUE
     GROUP PUERTO RICO LLC,                            INSURANCE COVERAGE
                                                       LITIGATION PENDING IN THE
                 Plaintiffs,                           SOUTHERN DISTRICT OF NEW
                                                       YORK
                   v.

     STARR INDEMNITY & LIABILITY
     COMPANY,

                 Defendant


                The relief set forth on the following pages, numbered two (2)-(3), is hereby ORDERED.




    5447398-1
     Case 20-01141-VFP Doc 22-2 Filed 05/21/20 Entered 05/21/20 17:00:22                        Desc
Proposed Order Proposed Order Granting Cross-Motion for Relief from Automatic St                Page 2 of 2




    Debtor:           MARINE ENVIRONMENTAL REMEDIATION GROUP, LLC, et al.
    Case No.:         19-18994 (VFP) Jointly Administered
    Adv. Pro.:        MARINE ENVIRONMENTAL REMEDIATION GROUP, LLC, et al. v.
                      STARR INDEMNITY & LIABILITY COMPANY, et al.
    Adv. Pro. No.:    20-01141 (VFP)
    Caption of Order: Order Granting Relief From Stay to Allow Parties to Continue Insurance
                      Coverage Litigation Pending in the United States District Court for the
                      Southern District of New York


                THIS MATTER, having come before the Court by Cross-Motion of Starr Indemnity &

    Liability Company (“Starr”) for on Order Granting Relief from the Automatic Stay to Allow the

    Parties to Continue Insurance Coverage Litigation Pending in the United States District Court for

    Southern District of New York; and the Court having considered the written submissions and oral

    argument of counsel; and good cause having been shown;

                IT IS on this ____ day of ___________ 2020

                ORDERED as follows:

                1.    The Cross-Motion is Granted.

                2.    Relief from the automatic stay imposed under 11 U.S.C. § 362 is hereby granted to

    Starr to proceed with litigation captioned Starr Indemnity & Liability Co. v. Marine Environmental

    Remediation Group, LLC, Case No. 1:17-cv-09881 (LGS) (the “Insurance Coverage Litigation”).




                                                     -2-
    5447398-1
